       Case 2:21-cv-00167-TOR      ECF No. 11   filed 07/30/21   PageID.49 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ELLIOTT D. GOODIN,
                                                   NO: 2:21-CV-0167-TOR
 8                              Plaintiff,
                                                   ORDER OF DISMISSAL WITHOUT
 9          v.                                     PREJUDICE

10    COMMISSIONER MICHELLE L.
      RESSA, and LISA LYDON,
11
                                Defendants.
12

13         BEFORE THE COURT is Plaintiff’s Motion to Voluntarily Dismiss (ECF

14   No. 10). Because Defendants have neither filed an answer nor moved for

15   summary judgment, Plaintiff has an absolute right to voluntarily dismiss this case.

16   Fed. R. Civ. P. 41(a)(1)(A)(i).

17   ACCORDINGLY, IT IS HEREBY ORDERED:

18         All claims and causes of action in this matter are DISMISSED without

19   prejudice and without costs or fees to any party.

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
       Case 2:21-cv-00167-TOR     ECF No. 11    filed 07/30/21   PageID.50 Page 2 of 2




 1         The District Court Executive is directed to enter this Order and Judgment

 2   accordingly, furnish copies to Plaintiff, and CLOSE the file.

 3         DATED July 30, 2021.

 4

 5                                 THOMAS O. RICE
                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
